Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This communication is in response to Applicant’s Remarks filed on 11/25/2020. Claims 1-5, 7-15, 17-22, 24-39 and 41-44 were pending. An interview held on 2/22/2021 resulted in amendments to claims 1, 3, 11, 13, 18, 20, 25, 27, 29, 35, 37 and 41-43 and cancelation of claims 2, 12, 19, 26 and 36. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Patrick Law on 2/24/2021.

1.	(Currently amended)  A method of wireless communication, comprising:
determining at least first and second synchronization signal blocks that are each configurable for transmission using at least one of a first waveform or a second waveform; 
selecting one of the first waveform or the second waveform for transmission of the first synchronization signal block;
selecting the other of the first waveform or the second waveform for transmission of the second synchronization signal block;

indicating through a transmission characteristic of the transmission of the first or second synchronization signal block which of the first or second waveform is being selectively used for transmission of at least a portion of the first or second synchronization signal block over time;
wherein one of the first or second waveforms includes an orthogonal frequency division multiplexed (OFDM) waveform, and the other of the first or second waveforms includes a low peak to average power ratio (PAPR) waveform having a PAPR less than the OFDM waveform.

2.	(Canceled) 

3.	(Currently amended) The method of claim [[2]] 1, wherein the low peak to average power ratio (PAPR) waveform utilizes at least one of DFT-spread OFDM (DFT-S-OFDM), interleaved DFT-spread OFDM (IFDM), or direct time-domain modulation.

4.	(Previously presented) The method of claim 1, further comprising:
transmitting the first and second synchronization signal blocks or a synchronization signal burst-set using a fixed pattern in time of transmissions of the first or second waveforms.

5.	(Previously presented) The method of claim 4, wherein transmitting the first and second synchronization signal blocks or the synchronization signal burst-set using the fixed pattern in time further comprises:
	transmitting the first or second synchronization signal blocks or the synchronization signal burst-set with the first waveform every nth transmission; and 
	transmitting the other of the first or second synchronization signal blocks or synchronization signal burst-set transmissions in interim periods with the second waveform.

6.	(Canceled)

7.	(Previously presented)  The method of claim 1, wherein the transmission characteristic includes transmitting at least one of the first or second synchronization block using at least one of 

8.	(Previously presented)  The method of claim 1, wherein the transmission characteristic includes placing at least one of the first or second synchronization signal block in a predetermined location having at least one of time or frequency location within transmission slot locations that correlate to one of the first or second waveform.

9.	(Previously presented)  The method of claim 1, wherein the transmission characteristic includes using a predefined frequency-hopping pattern within a system bandwidth across multiple time-instances of the first or second synchronization signal block transmissions that correlate to one of the first or second waveform.

10.	(Previously presented)  The method of claim 1, wherein the first or second synchronization signal block includes a physical broadcast channel (pBCH).

11.	(Currently amended)  An apparatus for wireless communication, comprising:
means for determining at least first and second synchronization signal blocks that are each configurable for transmission using at least one of a first waveform or a second waveform; 
means for selecting one of the first waveform or the second waveform for transmission of the first synchronization signal block;
means for selecting the other of the first waveform or the second waveform for transmission of the second synchronization signal block;
means for transmitting via a transceiver the first and second synchronization signal blocks using the respectively selected first waveform or second waveform; and
means for indicating through a transmission characteristic of the transmission of the first or second synchronization signal block which of the first or second waveform is being selectively used for transmission of at least a portion of the first or second synchronization signal block over time;
wherein one of the first or second waveforms includes an orthogonal frequency division multiplexed (OFDM) waveform, and the other of the first or second waveforms includes a low peak to average power ratio (PAPR) waveform having a PAPR less than the OFDM waveform.

12.	(Canceled)

13.	(Currently amended)  The apparatus of claim [[12]] 11, wherein the low peak to average power ratio (PAPR) waveform utilizes at least one of DFT-spread OFDM (DFT-S-OFDM), interleaved DFT-spread OFDM (IFDM), or direct time-domain modulation.

14.	(Previously presented)  The apparatus of claim 11, further comprising:
means for transmitting the first or second synchronization signal blocks or a synchronization signal burst-set using a fixed pattern in time of transmissions of the first or second waveforms.

15.	(Previously presented)  The apparatus of claim 14, wherein the means for transmitting the first or second synchronization signal blocks or synchronization signal burst-set using the fixed pattern in time of transmissions of the first or second waveform further comprises: 
	means for transmitting the first or second synchronization signal blocks or the synchronization signal burst-set with the first waveform every nth transmission; and 
	means for transmitting the other of the first or second synchronization signal block or synchronization signal burst-set signal transmissions in interim periods with the second waveform.

16.	(Canceled)

17.	(Previously presented)  The apparatus of claim 11, wherein the means for indicating a type of waveform through the transmission characteristic includes one of:
means for transmitting the first or second synchronization signal block using at least one of predefined RF frequency bands, carrier frequencies or system bandwidths that correlate to one of the first or second waveform; 

means for providing a predefined frequency-hopping pattern within a system bandwidth across multiple time-instances of the first or second synchronization signal block transmissions that correlate to one of the first or second waveform.

18.	(Currently amended)  A non-transitory computer-readable medium storing computer-executable code, comprising code for causing a computer to:
determine at least first and second synchronization signal blocks that are each configurable for transmission using at least one of a first waveform or a second waveform; 
select one of the first waveform or the second waveform for transmission of the first synchronization signal block;
select the other of the first waveform or the second waveform for transmission of the second synchronization signal block;
transmit via a transceiver the first and second synchronization signal blocks using the respectively selected first waveform or second waveform; and
indicate through a transmission characteristic of the transmission of the first or second synchronization signal block which of the first or second waveform is being selectively used for transmission of at least a portion of the first or second synchronization signal block over time;
wherein one of the first or second waveforms includes an orthogonal frequency division multiplexed (OFDM) waveform, and the other of the first or second waveforms includes a low peak to average power ratio (PAPR) waveform having a PAPR less than the OFDM waveform.

19.	(Canceled)

20.	(Currently amended)  The non-transitory computer-readable medium of claim [[19]] 18, wherein the low peak to average power ratio (PAPR) waveform utilizes at least one of DFT-spread OFDM (DFT-S-OFDM), interleaved DFT-spread OFDM (IFDM), or direct time-domain modulation.


transmit the first or second synchronization signal block or a synchronization signal burst-set using a fixed pattern in time of transmissions of the first or second waveform.

22.	(Previously presented)  The non-transitory computer-readable medium of claim 21, further comprising code for causing the computer to:
	transmit one of the first or second synchronization signal blocks or the synchronization signal burst-set with the first waveform every nth transmission; and 
	transmit a remainder of the first or second synchronization signal blocks or synchronization signal burst-set transmissions in interim periods with the second waveform.

23.	(Canceled)

24.	(Previously presented)  The non-transitory computer-readable medium of claim 18, wherein the code for causing a computer to indicate the first or second waveform through the transmission characteristic further comprises code for causing the computer to one of:
use at least one of predefined RF frequency bands, carrier frequencies or system bandwidths that are correlated to a waveform type; 
place the first or second synchronization signal block in a predetermined location having at least one of time or frequency location within transmission slot locations that correlate one of the first or second waveform; or
provide a predefined frequency-hopping pattern within a system bandwidth across multiple time-instances of the synchronization signal block transmission that correlate to one of the first or second waveform.

25.	(Currently amended)  An apparatus for wireless communication, comprising:
a processor; 
a transceiver communicatively coupled to the processor; and
a memory communicatively coupled to the processor,
wherein the processor is configured to:

receive a second synchronization signal block or synchronization signal burst-set that is transmitted from the base station using at least the other of the first waveform or the second waveform, where the transmission of the second synchronization signal block or synchronization signal burst-set includes selecting the other of the first waveform or the second waveform for transmission of the second synchronization signal block or synchronization signal burst-set;
determine a type of waveform of the first and second waveforms that was selected for transmission of at least a portion of the first or second synchronization signal block or synchronization signal burst-set based on a characteristic of the transmission of the respective first or second synchronization signal block or synchronization signal burst-set; and
decode the first or second synchronization signal block or synchronization signal burst-set based on the determined waveform type;
wherein one of the first or second waveforms includes an orthogonal frequency division multiplexed (OFDM) waveform, and the other of the first or second waveforms includes a low peak to average power ratio (PAPR) waveform having a PAPR less than the OFDM waveform.

26.	(Canceled)

27.	(Currently amended)  The apparatus of claim [[26]] 25, wherein the low peak to average power ratio (PAPR) waveform utilizes at least one of DFT-spread OFDM (DFT-S-OFDM), interleaved DFT-spread OFDM (IFDM), or direct time-domain modulation.

28.	(Original)  The apparatus of claim 25, wherein the characteristic includes a fixed pattern in time of transmissions of the first or second waveform.

correlate to one of the first or second waveform in the transmission of the first or second synchronization signal block or synchronization signal burst-set.

30.	(Previously presented)  The apparatus of claim 25, wherein the characteristic includes placing the first or second synchronization signal block in a predetermined location having at least one of time or frequency location within transmission slot locations that correlate to one of the first or second waveform.

31.	(Previously presented)  The method of claim 1, wherein selection of one of the first waveform or the second waveform for transmission of at least one of the first and second signal synchronization blocks is applied for a particular synchronization slot during the transmission.

32.	(Previously presented)  The apparatus of claim 11, wherein the means for selecting one of the first waveform or the second waveform for transmission of at least one of the first and second signal synchronization blocks is configured to apply selection for a particular synchronization slot during the transmission.

33.	(Previously presented)  The non-transitory computer-readable medium of claim 18, wherein the code for causing the computer to select one of the first waveform or the second waveform for transmission of the first and second synchronization signal blocks further includes code to select a particular synchronization slot for transmission of at least one of the first and second synchronization signal blocks during the transmission.

34.	(Previously presented)  The apparatus of claim 25, wherein selecting one of the first waveform or the second waveform for transmission of the first and second synchronization signal blocks or synchronization signal burst-set includes applying the selection for a particular synchronization slot during transmission of at least one of the first and second signal synchronization blocks.


	a processor; 
	a transceiver communicatively coupled to the processor; and
	a memory communicatively coupled to the processor,
	wherein the processor is configured to:
determine at least first and second synchronization signal blocks that are each configurable for transmission using at least one of a first waveform or a second waveform; 
select one of the first waveform or the second waveform for transmission of the first synchronization signal block;
select the other of the first waveform or the second waveform for transmission of the second synchronization signal block;
transmit via the transceiver the first and second synchronization signal blocks using the respectively selected first waveform or second waveform; and
indicate through a transmission characteristic of the transmission of the first or second synchronization signal block which of the first or second waveform is being selectively used for transmission of at least a portion of the first or second synchronization signal block over time;
wherein one of the first or second waveforms includes an orthogonal frequency division multiplexed (OFDM) waveform, and the other of the first or second waveforms includes a low peak to average power ratio (PAPR) waveform having a PAPR less than the OFDM waveform.

36.	(Canceled) 

37.	(Currently amended) The apparatus of claim [[36]] 35, wherein the low peak to average power ratio (PAPR) waveform utilizes at least one of DFT-spread OFDM (DFT-S-OFDM), interleaved DFT-spread OFDM (IFDM), or direct time-domain modulation.

38.	(Previously presented) The apparatus of claim 35, wherein the processor is further configured to transmit the first or second synchronization signal block or a synchronization signal burst-set using a fixed pattern in time of transmissions of the first or second waveform.

39.	(Previously presented) The apparatus of claim 38, wherein the processor is further configured to transmit the first or second synchronization signal block or the synchronization signal burst-set using the fixed pattern in time through:
	transmitting the first or second synchronization signal block or the synchronization signal burst-set with the first waveform every nth transmission; and 
	transmitting the other of the first or second synchronization signal block or synchronization signal burst-set transmissions in interim periods with the second waveform.

40.	(Canceled) 

41.	(Currently amended)  The apparatus of claim 35, wherein the processor is further configured to indicate the first or second waveform through a transmission characteristic of transmitting the first or second synchronization signal block using at least one of predefined RF frequency bands, carrier frequencies or system bandwidths that correlate to one of the first or second waveform. 

42.	(Currently amended)  The apparatus of claim 35, wherein the processor is further configured to indicate a type of waveform through a transmission characteristic of placing the first or second synchronization signal block in a predetermined location having at least one of time or frequency location within transmission slot locations that correlate to one of the first or second waveform.

43.	(Currently amended)  The apparatus of claim 35, wherein the processor is further configured to indicate a type of waveform through a transmission characteristic of a predefined frequency-hopping pattern within a system bandwidth across multiple time-instances of the synchronization signal block transmission that correlate to one of the first or second waveform.

44.	(Previously presented)  The apparatus of claim 35, wherein the first or second synchronization signal block comprises a physical broadcast channel (pBCH).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Instant Invention discloses an uplink transmission of 2 different 5G physical layer waveforms from the UE for efficiency and signaling. The arguments presented by the Applicant in regards to the cited prior art are persuasive. Therefore, 

Allowable Subject Matter
Claims 1, 3-5, 7-11, 13-15, 17, 18, 20-22, 24, 25, 27-35, 37-39, and 41-44 renumbered as claims 1-35 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571.  The examiner can normally be reached on Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.M./Examiner, Art Unit 2415             

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415